DETAILED ACTION
This action is in response to the amendments filed on Oct. 13th, 2022. A summary of this action:
Claims 1-5, 11-20 have been presented for examination.
Claims 1-5, 11-14 were amended
Claims 15-20 were newly added 
Claims 1-5, 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of both a mathematical concept and mental process without significantly more. 
Claim(s) 1-5, 11-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan et al., “DESIGN OPTIMIZATION STUDY OF ISOLATION MOUNT SYSTEMS FOR GAS TURBINE ENGINE ACCESSORIES”, 2005
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan et al., “DESIGN OPTIMIZATION STUDY OF ISOLATION MOUNT SYSTEMS FOR GAS TURBINE ENGINE ACCESSORIES”, 2005 in view of Yiu, US 2012/0239358
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments 
Regarding the objections
	In view of the amendments, the objections are withdrawn.

Regarding the § 112 (d) Rejection
	In view of the amendments, the rejection is withdrawn.

Regarding the § 112(f) invocation and corresponding § 112(b) rejection
	In view of the amendments, the § 112(f) invocation and corresponding § 112(b) rejection are withdrawn.

Regarding the § 112(b) Rejection
	In view of the amendments, the rejection is withdrawn.

Regarding the § 101 Rejection
	The rejection is maintained, and has been clarified below as was necessitated by amendment.

Applicant submits (Remarks, page 8): “Amended claim 1 describes a method that includes manufacturing an equipment intended to be mounted on a turbomachine structure, which is neither a mathematical concept or a mental process, as discussed during the interview. Additionally, the manufacturing steps are more than mere extra-solution activity. For example, the sizing specification for manufacturing the equipment is based on "selecting an incident likely to occur on the structure, the incident comprising a shock on the structure”

Examiner’s Response: The Examiner respectfully disagrees – this step is an insignificant extra solution activity - see MPEP § 2106.05(g): “Insignificant application: i. Cutting hair after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) (non-precedential); and ii. Printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55.” – similar to these examples, the claimed invention recites first the performance of the abstract idea itself, and then adds on an insignificant application – i.e. manufacturing the equipment after first sizing the equipment using the obtained specification.

Applicant submits (Remarks, page 9): “As described below, these features, which are related to the manufacturing steps of claim 1, are novel and nonobvious over the cited art”

Examiner’s Response: See MPEP § 2106.05(I): “Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." … ("a claim for a new abstract idea is still an abstract idea. The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103…”


Regarding the § 102 Rejection
	In view of the amendments, the rejection is withdrawn and a new grounds of rejection is set forth below as was necessitated by the amendments.

Applicant submits (Remarks, pages 9-10): “As Sheridan only deals with designing, Sheridan does not teach a method including manufacturing equipment, as disclosed in amended claim 1.”
Examiner’s Response: The Examiner respectfully disagrees in part. Specifically, while Sheridan does not anticipate manufacturing the equipment, this would have been an obvious next step because Sheridan provided an optimized design (Sheridan’s abstract) and several figures showing a manufactured system with such a design (figures 1 and 4-5). See the rejection below for clarification.
	See MPEP § 2143.03(I): “"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007)… Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.”
	

Applicant submits (Remarks, pages 9-11): “Sheridan fails to disclose or suggest determining accelerations in response to a shock. Neither does Sheridan model a shock at all. Sheridan refers, in several locations, to a Fan Blade Out incident. As described in the present application, a Fan Blade Out incident comprises two phases: "first a shock phase due to the impact of the blade on the fan casing 104 (beyond 1,000 g over a duration of less than or equal to three milliseconds, g being the acceleration of Earth's gravity), [and] then a second phase during which the equipment mounted on the fan casing 104 is excited by an unbalance force vibrating at the frequency of rotation of the rotor 102 and due to imbalance resulting from the loss of the blade" (present application at [0042])… Nothing in Sheridan describes the simulation of the initial impact on the structure; … it is therefore clear that, throughout the paper, the shock phase is ignored and the expression FBO is used to refer only to the second phase of the incident…”

Examiner’s Response: The Examiner respectfully disagrees.
First, the independent claims do not require an impact of the blade on the fan casing. Rather, dependent claim 20 requires this – as such, claim 1 does not require this feature. It is improper to import such a limitation into the claims from the specification. 
Second, figure 10 of Sheridan shows, with an arrow for annotation, the point “Following blade impact” – and see page 365, col. 1, ¶ 3: “To verify that the model is accurate, actual engine test data for the same fan speed and mass was compared to MSCWORKING MODEL results. Figure 10 shows that the tested acceleration level of the gearbox mount flange was 387 G at beginning of the event and then peaked to over 1000 G's. This correlates, within 10%, to the first few seconds of the MSCWORKING MODEL calculation in Fig. 11, which showed 400 G's with peaks to just over 1000 G.”  - i.e. the impact was simulated, and compared to the test data. In addition, note that this is “over 1000’G” – i.e. the same numerical range as described in ¶ 42 of the instant specification. As such, Sheridan teaches this feature as recited in dependent claim 20. 

Applicant submits (Remarks, page 12): “Moreover, as mentioned above, the model of Sheridan is very much simplified and works only for low-frequency phases. Applying this model to a shock involving high frequencies would not provide any physically-significant result: indeed, to correctly model a response to a shock, the model must accurately represent the details of the equipment in order to give significant input data to model the high frequencies. A finite element model could work in this respect, as described in the specification ([0029]), but Sheridan explicitly teaches away from such solutions (see e.g., abstract, second paragraph: "without the use of a time consuming Finite Element Analysis").…”

Examiner’s Response: The Examiner respectfully disagrees. 
	First, the independent claim does not recite the use of a finite element model – rather this is in dependent claim 17. In addition, the applicant’s own model as claimed is “a mechanical oscillator” for the “simulating” – as described in ¶ 46 of the instant disclosure, as visually depicted in figure 3 of the instant disclosure, wherein Sheridan figure 6 provides a similar visual example of such a “Model” that is a mechanical oscillator – i.e. these arguments imply an attack against the applicant’s own model which is also “very much simplified”. In addition, to clarify that the claims are not requiring the use of a finite element model, ¶ 29 of the instant specification states: “Alternatively, in some cases, the sizing can be carried out analytically, by calculation.”

Second, see Sheridan figure 11 as discussed above – Sheridan provides a graphic view, and description, of Sheridan’s model providing such results. 

Third, Sheridan does not teach away as alleged – see the conclusions of Sheridan: “Commercially available tools such as MATLAB and MSC-WORKING MODEL enable the design to quickly select an isolation system…without the use of a complicated Finite Element Analysis (FEA). Although FEA methods are very powerful and can predict very accurate results, they may not be the best approach in the preliminary design phase. Having a rapid but reasonably accurate process can achieve results that will allow further optimization…during the detailed design phase.” 
See MPEP § 2141.02(VI): “However, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).”
Sheridan’s conclusion does not “criticize, discredit, or otherwise discourage” the use of FEA methods – but rather suggests it. To be specific, Sheridan is suggesting the use of the technique of Sheridan for the “preliminary design phase”, and then performing “further optimization” with the preliminary design “during the detailed design phase” – a skilled person would have readily inferred Sheridan was suggesting to use FEA during the detailed design phase, as this is “very powerful and can predict very accurate results” 

Applicant submits (Remarks, pages 12-13): “Figs. 10 and 11 of Sheridan also demonstrate that Sheridan does not contemplate determining, with simulation, accelerations in response to a shock to the structure… Fig. 11 shows simulated data…but not every event represented in FIG. 10.”

Examiner’s Response: The Examiner respectfully disagrees. 
The claim does not recite that “every event represented in figure 10” of Sheridan is required to be simulated. It is improper to import limitations into the claims which have no express basis in the claims. 
	Furthermore, see above, including Sheridan’s description of these figures as was discussed above on page 365, col. 1, ¶ 3, including “to the first few seconds of the MSCWORKING MODEL calculation in Fig. 11, which showed 400 G's with peaks to just over 1000 G’s”.

Claim Interpretation
Claim 4 recites, in part: "wherein the sizing acceleration is a maximum acceleration of the oscillator, taken on all possible azimuths of the attachment point, in response to the incident, optionally increased by a predetermined margin." The use of the term "optionally" conveys, under the BRI, that this limitation of "optionally increased by a predetermined margin" is not required by the present claim. Should the applicant intend for this claim to require this feature, the Examiner suggests amending this claim to positively require this feature.
 See MPEP § 2111.04(I): “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of both a mathematical concept and mental process without significantly more. 

Step 1
	Claim 1 is directed towards the statutory category of a process. 
	
Step 2A – Prong 1
	The claims recite an abstract idea of both a mental process and mathematical concept. 
See MPEP § 2106.04: “...In other claims, multiple abstract ideas, which may fall in the same or different groupings, or multiple laws of nature may be recited. In these cases, examiners should not parse the claim. For example, in a claim that includes a series of steps that recite mental steps as well as a mathematical calculation, an examiner should identify the claim as reciting both a mental process and a mathematical concept for Step 2A Prong One to make the analysis clear on the record. “

The mathematical concept recited in claim 1 is: 
	… the method comprising: …the establishing process including:…
- simulating …by a mechanical oscillator having at least one natural frequency and at least one damping rate;…
	- determining a sizing acceleration for the mechanical oscillator in response to the incident for each of said values of the natural frequency and damping rate; and

Under the broadest reasonable interpretation, the claim recites a mathematical concept – the above limitations are steps in a mathematical concept such as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  If a claim, under its broadest reasonable interpretation, is directed towards a mathematical concept, then it falls within the Mathematical Concepts grouping of abstract ideas. In addition, as per MPEP § 2106.04(a)(2): “It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018)”
See MPEP § 2106.04(a)(2).

The mental process recited in claim 1 is:
	… the method comprising: …the establishing process including:…
	- simulating …by a mechanical oscillator having at least one natural frequency and at least one damping rate;
	- varying at least one of the natural frequency and the damping rate according to at least two values;
	- determining a sizing acceleration for the mechanical oscillator in response to the incident for each of said values of the natural frequency and damping rate; and
	… wherein the manufacturing method further comprises:…	- sizing the equipment based on the obtained specification; and… -to clarify on the BRI of the sizing being a mental evaluation, ¶ 2 of the instant specification: “…provides the team [of people] in charge of the sizing of equipment with a specification, called sizing specification...”

Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
The mathematical concept is claimed in such a generalized manner that the mathematical concept also encompasses a person mentally performing the math, see MPEP § 2106.04(a)(2) as well, including that for a mental process “Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. “

	As such, the claims recite an abstract idea of both a mental process and mathematical concept. 

Step 2A, prong 2
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
A manufacturing method for manufacturing an equipment intended to be mounted on a turbomachine structure…
…a presence of the equipment on the structure, at an attachment point,…

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
- obtaining a specification by an establishing process for establishing a sizing specification for the equipment

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. selecting a particular data source/type of data to be manipulated:
- selecting an incident likely to occur on the structure, the incident comprising a shock on the structure;

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. insignificant application:
- delivering the specification comprising the sizing accelerations and the corresponding natural frequency and damping rate values…
	- manufacturing the equipment thus sized. 

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 

Step 2B
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

	The following limitations are generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h):
A manufacturing method for manufacturing an equipment intended to be mounted on a turbomachine structure…
…a presence of the equipment on the structure, at an attachment point,…

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. mere data gathering:
- obtaining a specification by an establishing process for establishing a sizing specification for the equipment

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. selecting a particular data source/type of data to be manipulated:
- selecting an incident likely to occur on the structure, the incident comprising a shock on the structure;

The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), i.e. insignificant application:
- delivering the specification comprising the sizing accelerations and the corresponding natural frequency and damping rate values…
	- manufacturing the equipment thus sized. 

The claimed invention is directed towards an abstract idea of both a mathematical concept and a mental process without significantly more.

Regarding the dependent claims
Claim 2 is reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”
Claims 3-4 recite additional steps in the mathematical concept and the mental process
Claim 5 is specifying a further portion of both the mathematical concept and mental process
Claims 11-12 are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) of selecting a particular data source/type of data to be manipulated
Claim 13 is adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) of mere data gathering
Claim 14 is generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
Claim 15 is specifying a further portion of both the mathematical concept and mental process
Claims 16 is adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) of selecting a particular data source/type of data to be manipulated 
Claim 17 is reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f), including the “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”
Claim 18 is considered as both generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h) and adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g) of selecting a particular data source/type of data to be manipulated 
See MPEP § 2106.05(h): “For instance, a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation”
Claim 19 is specifying a further portion of both the mathematical concept and mental process
Claim 20 is generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).

The claimed invention is directed towards an abstract idea of both a mathematical concept and a mental process without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 11-18, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan et al., “DESIGN OPTIMIZATION STUDY OF ISOLATION MOUNT SYSTEMS FOR GAS TURBINE ENGINE ACCESSORIES”, 2005

Regarding Claim 1
Sheridan teaches:
A manufacturing method for manufacturing an equipment intended to be mounted on a turbomachine structure, the method comprising: (Sheridan, abstract: “This paper addresses a specific optimization process for designing isolation mount systems for gas turbine engine accessory components… Gas Turbine engine accessory mount systems [example of the equipment] are generally sized by emergency conditions such as Fan Blade Out (FBO). These emergency conditions are rarely seen in service, but since they can drive the cost and weight of the mount system, an optimization process is needed to select the best configurations.” – and page 368, col. 2, ¶ 1: “The optimization study is accomplished by using MSC-WORKING MODEL in conjunction with MATLAB to run a matrix of cases” [this is a computer-implemented method]
For clarification on the BRI, ¶ 42 of the instant specification: “In the example of the turbomachine 100, the most severe incident for equipment mounted on the fan casing 104 is a loss of blade from the fan blading 103 (also known as Fan Blade Out)….”
	- obtaining a specification by an establishing process for establishing a sizing specification for the equipment, the establishing process including: (Sheridan, see the abstract: “…Gas Turbine engine accessory mount systems are generally sized by emergency conditions such as Fan Blade Out (FBO). These emergency conditions are rarely seen in service, but since they can drive the cost and weight of the mount system, an optimization process is needed to select the best configurations…. Knowing the correct size of the mount system a rapid fashion offers further opportunities for surrounding components & systems to be optimized”, i.e. this selects the “best configuration” including the “correct size of the mount system”) 
- selecting an incident likely to occur on the structure, the incident comprising a shock on the structure; (Sheridan, abstract: “This paper addresses a specific optimization process for designing isolation mount systems for gas turbine engine accessory components… Gas Turbine engine accessory mount systems are generally sized by emergency conditions such as Fan Blade Out (FBO) [this is the selected incident which comprises a shock]. These emergency conditions are rarely seen in service, but since they can drive the cost and weight of the mount system, an optimization process is needed to select the best configurations.”
To clarify, page 363, col. 1, last paragraph: “The model of the isolation mount system is shown in figure 6…The model contains features to simulate the conditions during fan blade out (FBO) as described in the introduction.”
	- simulating a presence of the equipment on the structure, at an attachment point, by a mechanical oscillator having at least one natural frequency and at least one damping rate; (Sheridan, page 363, col. 1, last paragraph: : “The model of the isolation mount system is shown in figure. By Grublers equation, Ref. (4], this model has six degrees of freedom, which are the vertical, lateral and angular motions of the fan case and gearbox respectively. The model contains features to simulate the conditions during fan blade out (FBO) as described in the introduction. The fan case is mounted to the pylon with a system of vertical and lateral springs. Attached to the bottom of the fan case is the accessory component to be studied. In this case, a gearbox was analyzed, but it could easily be replaced with an oil tank, cooler, heat exchanger or other accessory component. The gearbox was chosen because it is one of the heaviest components mounted on the fan. The gearbox is attached to the fan case with two vertical and one lateral spring/ damper mechanisms. [example of the equipment being modelled/simulated by a mechanical oscillator]” 
	Wherein, page 363, col. 2, ¶ 2 clarifies: “…Design variables are those factors that can be controlled to improve the outcome of the design. In this case, the spring rate and damping characteristics of the isolators.” – further clarified on page 364, sections “Design Variables” and “Design Parameters”  - i.e. this is a mechanical oscillator with a damping rate and a natural frequency 
	To further clarify on the natural frequency: see figure 8, see page 364, col. 1, ¶ 2: “Figure 8 shows the baseline case. The plots are based on the maximum imbalance over a speed sweep from 10,000 rpm to 0 rpm. figure 8 also shows the acceleration levels of both the engine case and gearbox when they are connected by springs of  …Acceleration for these plots is taken at the CG locations at both the gearbox and engine case. It is clear from these plots that a resonance mode [example of a natural frequency as a function of the spring rate] occurs in the system just below the maximum operating speed of 6400 rpm. It is very typical for an engine to have modes in the operating range. Under normal operation with good balance, these modes do not pose a harmful level of vibration” 
	for clarification on the BRI to a skilled person, see ¶¶ 46-48 in the instant specification 
- varying at least one of the natural frequency and the damping rate according to at least two values; (Sheridan, page 364, col. 2, section: “Design Variables” – “The following values were varied over the specified range to obtain an optimum design. The ranges are based on practical designs for this application” wherein these are the “Spring Rate” and “Damping Coefficient” which are varied and examples of varying the natural frequency and the damping rate – to clarify, see figure 8 and  see page 364, col. 2, ¶ 1 as cited above
 To further clarify, see the section “Design Optimization Process” on page 363: “… Design variables are those factors that can be controlled to improve the outcome of the design. In this case, the spring rate and damping characteristics of the isolators…”
	- determining a sizing acceleration for the mechanical oscillator in response to the incident for each of said values of the natural frequency and damping rate; and - delivering the specification comprising the sizing accelerations and the corresponding natural frequency and damping rate values, (Sheridan, page 368, col. 2, ¶ 2: “…Referring back to the section o Design Variables, the model can be tested by varying the spring rate and the damping coefficient over the desired range. A matrix can be made of spring rate vs. damping coefficient with each cell in the matrix filled with the appropriate deflection result or acceleration result …” – see figure 8 as cited above for an example of an acceleration result, and see page 364, col. 2, ¶ 1 as cited above for a description of figure 8 
to clarify, see the abstract: “…Gas Turbine engine accessory mount systems are generally sized by emergency conditions such as Fan Blade Out (FBO). These emergency conditions are rarely seen in service, but since they can drive the cost and weight of the mount system, an optimization process is needed to select the best configurations…. Knowing the correct size of the mount system a rapid fashion offers further opportunities for surrounding components & systems to be optimized” – i.e. Sheridan’s output “acceleration result” is used for sizing the equipment)

Sheridan does not anticipate, but does render obvious: 
wherein the manufacturing method further comprises: - sizing the equipment based on the obtained specification; and - manufacturing the equipment thus sized. (Sheridan, abstract: “This paper addresses a specific optimization process for designing isolation mount systems for gas turbine engine accessory components… Gas Turbine engine accessory mount systems [example of the equipment] are generally sized by emergency conditions such as Fan Blade Out (FBO). These emergency conditions are rarely seen in service, but since they can drive the cost and weight of the mount system, an optimization process is needed to select the best configurations.”, and see Sheridan figures 1, page 361, col. 2, ¶ 1: “As shown in Fig. 1, accessory components are mounted with the nacelle or fan cowl that surrounds the gas turbine engine…” – i.e. figure 1 shows a manufactured turbine engine with a mount system, as such a skilled person would have found it obvious to have manufactured such an engine with the isolation mount system designed by Sheridan because the intended use of Sheridan’s design was in a manufactured “gas turbine engine”
in addition, see figures 4-5, as described on page see 362, col. 1, ¶ 3: “Figure 4 shows and engine being prepared for an FAA certification test to prove fan blade out (FBO) capability…” – i.e. figures 4-5 show a manufactured engine being physically tested for FBO capability, as such a skilled person would have found it obvious to have manufactured such an engine with the isolation mount system designed by Sheridan because this would have enabled the designed isolation mount system to be tested according to the FAA certification test, thereby proving the design

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Sheridan on “an optimization process is needed to select the best configuration” with the teachings from Sheridan on a manufactured gas turbine engine with a isolation mount system, and testing of said engine for FBO capability. The motivation to combine would have been that by manufacturing an engine with the designed isolation mount system the isolation mount system would have been able to be tested and verified by the “FAA certification test to prove…FBO…capability”.
In addition, the KSR rationale of “Combining prior art elements according to known methods to yield predictable results” is also applicable, because as per MPEP § 2143(I)(A) “the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference” – i.e. the actual combination  manufacturing the designed and sized system; wherein “one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately” – i.e. the manufacturing of the designed and sized system resultant of Sheridan would have been used in the manner visually depicted in figures 1 and 4-5 of Sheridan [by the known methods], wherein each element would perform the same function as it does separately [the designed isolation mount system from Sheridan’s system, as used in the “gas turbine” shown in fig. 1], and a skilled person, in view of Sheridan, would have found the results of such a combination predictable.

Regarding Claim 2
Sheridan teaches: The manufacturing method according to claim 1, wherein the determination of the sizing acceleration is carried out by digital simulation. (Sheridan, abstract: “Commercially available tools such as MATLAB  and MSC-WORKING MODEL 2D  are used to study a range of mount systems and help the designer focus his attention on the best choice of design variables” and then page 368, col. 2, ¶ 1: “The optimization study is accomplished by using MSC-WORKING MODEL in conjunction with MATLAB to run a matrix of cases”)

Regarding Claim 3
Sheridan teaches: The manufacturing method according to claim 1, wherein, before determining the sizing accelerations, the structure is partitioned into a plurality of areas and the method comprises determining the sizing accelerations in at least two areas of said plurality. (Sheridan, page 368, col. 1, ¶ 2: “MSC-WORKING MODEL calculated output data for the linear and rotational acceleration components of the gearbox CG are plugged into equation (6) and compared to model output data for reference point B. Since the acceleration of Point B equals the acceleration of Point A plus the relative acceleration of Point B to A” – and see figure 12, for more clarification: page 368, col. 1, ¶ 1: “See Fig. 6 for location of Gearbox CG and Reference Points…” 
	In other words, the structure is partitioned such that there is an area with a first “reference point” “a”/”an”, and an area with a second “reference point B”
	To clarify on the BRI of this, ¶ 15 of the instant specification: “…In the extreme, an area may correspond to a single point…”, e.g. Sheridan


Regarding Claim 4
Sheridan teaches: The manufacturing method according to claim 1, wherein the sizing acceleration is a maximum acceleration of the oscillator, taken on all possible azimuths of the attachment point, in response to the incident, optionally increased by a predetermined margin. (Sheridan, see equation 6 on page 367 for the “Angular Acceleration”, further clarified in the surrounding description: “By choosing a point away from the gearbox CG, … can be combined into a single value … which is the absolute acceleration of a gearbox reference point which includes both linear and rotational effects….So reference Point B takes into account a true picture of the gearbox acceleration with both linear and rotational effects.”,
	As to the all possible azimuths – see the counter-clockwise arrow in figure 12, i.e. this accounts for all azimuths in the CCW/”rotating ref” direction)

Regarding Claim 5
Sheridan teaches:
	The manufacturing method according to claim 1, wherein the sizing acceleration is a radial acceleration. (Sheridan, see equation 6 on page 367 for the “Angular Acceleration”, further clarified in the surrounding description: “By choosing a point away from the gearbox CG, … can be combined into a single value … which is the absolute acceleration of a gearbox reference point which includes both linear and rotational effects….So reference Point B takes into account a true picture of the gearbox acceleration with both linear and rotational effects”)

Regarding Claim 11
Sheridan teaches:
	The manufacturing method according to claim 1, wherein a mass of the equipment is less than or equal to 5% of a mass of the structure. (Sheridan, see the “Design Parameters” on page 364 which shows that the “Engine Mass” is 2265 kg whereas the Gearbox is “204 kg”, i.e. the gearbox is approximately 9% of the engine mass
	As to the 5%: see page 363, col. 1, last paragraph: “In this case, a gearbox was analyzed, but it could easily be replaced with an oil tank, cooler, heat exchanger or other accessory component. The gearbox was chosen because it is one of the heaviest components mounted on the fan.” – i.e. the gearbox is merely an example component, and is “one of the heaviest” such examples – as such, a skilled person would have readily found it obvious that at least one of “an oil tank, cooler, heat exchanger or other accessory component” would have been less than 5% of the engine mass, as “one of the heaviest” is 9%
	To clarify, see MPEP § 2144.05(I) ¶ 2: “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)” – Sheridan’s Gearbox mass is close to being within the claimed range, and Sheridan then provides a list of other examples that would have been lighter as they would have not been “one of the heaviest” and suggests to use such equipment instead of the gearbox for the analysis – as such, Sheridan would have rendered obvious this claim limitation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Sheridan on the analysis based on the “Gearbox” with the teachings from Sheridan on the analysis being based on “an oil tank, cooler, heat exchanger or other accessory component”  The motivation to combine would have been that as per Sheridan, page 363, col. 1, last paragraph: “In this case, a gearbox was analyzed, but it could easily be replaced with an oil tank, cooler, heat exchanger or other accessory component”. 

Regarding Claim 12
Sheridan teaches:
	The manufacturing method according to claim 1, wherein a mass of the equipment is low enough such that, whatever its natural frequency, the acceleration at the attachment point does not differ by more than 10% between _a case where the equipment is present and a case where the equipment is absent. . (First, as to the BRI see ¶ 20 of the instant specification: “In some embodiments, the mass of the equipment is less than or equal to 10% of the mass of the structure, preferably 5%, more preferably 2%, more preferably 1 %. For example [of the prior recited ranges], the mass of the equipment may be low enough such that, whatever its  natural frequency, 15 the acceleration at the attachment point does not differ by more than 10% between the case where the equipment is present and the case where the equipment is absent” 
Then see Sheridan, the “Design Parameters” on page 364 which shows that the “Engine Mass” is 2265 kg whereas the Gearbox is “204 kg”, i.e. the gearbox is approximately 9% of the engine mass, then see page 363, col. 1, last paragraph: “In this case, a gearbox was analyzed, but it could easily be replaced with an oil tank, cooler, heat exchanger or other accessory component. The gearbox was chosen because it is one of the heaviest components mounted on the fan.” 
Under the BRI in view of ¶ 20, a skilled person would have found it obvious that at least one of “an oil tank, cooler, heat exchanger or other accessory component” would have been within this claimed range, i.e. that one of these components would have had a low enough mass such that the acceleration does not differ more than 10% as recited in the present claim – and to clarify on “other accessory component” – see Sheridan, page 361, col. 2, ¶ 1 and see figure 1
	To further clarify: see MPEP § 2144.05(I) ¶ 2: “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)”- Sheridan, as relied upon, is close to the claimed range under the BRI in view of the specification, wherein Sheridan includes an explicit suggestion to change the “gearbox” to “other” equipment that would have been inferred to have not been “one of the heaviest” – as such, it would have been obvious from Sheridan’s teachings to have arrived at an embodiment of this present claim 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Sheridan on the analysis based on the “Gearbox” with the teachings from Sheridan on the analysis being based on “an oil tank, cooler, heat exchanger or other accessory component”  The motivation to combine would have been that as per Sheridan, page 363, col. 1, last paragraph: “In this case, a gearbox was analyzed, but it could easily be replaced with an oil tank, cooler, heat exchanger or other accessory component”. 


Regarding Claim 13
Sheridan teaches: The manufacturing method according to claim 1, comprising obtaining _a dynamic response of the structure in response to the incident before determining a sizing acceleration for the mechanical oscillator in response to the incident. (Sheridan, page 363, col. 2, ¶ 1: “To simulate the unbalance force induced by the missing fan blade, a mass is attached to the center of the fan case via a motor joint to spin the mass at the prescribed speed. Accelerations due to the unbalance force [the obtained by simulation dynamic response] are fed into to both the pylon and accessory gearbox. The blade unbalance could also have been simulated by a disc with a ''pie slice" wedge removed to represent the missing blade mass. The model used in this study was easier to build and will generate identical forces and accelerations [using the unbalance force]. The gearbox has several reference points to determine its displacement and acceleration relative to the fan case and ground.”)

Regarding Claim 14
Sheridan teaches: The manufacturing method according to claim 1, wherein the incident is _a loss of a rotor element of the turbomachine. (Sheridan, page 363, col. 1, last paragraph: “The model contains features to simulate the conditions during fan blade out (FBO)…” – as to the BRI see ¶ 14 in the instant specification: “The shock may be caused by the impact of the lost rotor element, for example a blade, on the structure” And ¶ 42: “In the example of the turbomachine 100, the most severe incident for equipment mounted on the fan casing 104 is a loss of blade from the fan blading 103 (also known as Fan Blade Out).” 


Regarding Claim 15
Sheridan teaches: The manufacturing method according to claim 4, wherein the maximum acceleration is a radial acceleration. (Sheridan, see equation 6 on page 367 for the “Angular Acceleration”, further clarified in the surrounding description: “By choosing a point away from the gearbox CG, … can be combined into a single value … which is the absolute acceleration of a gearbox reference point which includes both linear and rotational effects….So reference Point B takes into account a true picture of the gearbox acceleration with both linear and rotational effects”
As to this including a maximum acceleration, see figure 11 which shows accelerations with a maximum of “over 1000 G’s” – page 365, col. 2, ¶ 1; also see figure 14 as well which shows the “Absolute Values of Reference Point Acceleration vs. Measured values” including a maximum acceleration)

Regarding Claim 16
Sheridan teaches: The manufacturing method according to claim 1, wherein the damping rate is non-zero. Sheridan, page 364, col. 2, section: “Design Variables” – “The following values were varied over the specified range to obtain an optimum design. The ranges are based on practical designs for this application” wherein these are the “Spring Rate” and “Damping Coefficient” and both of these are non-zero)

Regarding Claim 17
Sheridan teaches: The manufacturing method according to claim 2, wherein the digital simulation includes modeling by a finite element process. (Sheridan, section “Conclusions” on page 371: ““Commercially available tools such as MATLAB and MSC-WORKING MODEL enable the design to quickly select an isolation system…without the use of a complicated Finite Element Analysis (FEA). Although FEA methods are very powerful and can predict very accurate results, they may not be the best approach in the preliminary design phase. Having a rapid but reasonably accurate process can achieve results that will allow further optimization…during the detailed design phase.”” – this at least suggests using “FEA” for “the detailed design phase” for “further optimization” of the design wherein this would have been used in combination with the MSC-Working Model/MATLAB tools and would have been used in a manner similar to how the MSC-Working Model/MATLAB tools were used)

Regarding Claim 18
Sheridan teaches: The manufacturing method according to claim 1, wherein the attachment point is the sole attachment point of the equipment. (Sheridan, page 363, ¶¶ 1-2: “Attached to the bottom of the fan case [the sole attachment point is the bottom] is the accessory component to be studied…”


Regarding Claim 20
Sheridan teaches:
	The manufacturing method according to claim 1, wherein the incident includes a first phase in which the shock on the structure occurs, the shock including an impact of a rotor element of the turbomachine on a casing of the turbomachine. (Sheridan, abstract: “This paper addresses a specific optimization process for designing isolation mount systems for gas turbine engine accessory components… Gas Turbine engine accessory mount systems are generally sized by emergency conditions such as Fan Blade Out (FBO) [this is the selected incident which comprises a shock]. These emergency conditions are rarely seen in service, but since they can drive the cost and weight of the mount system, an optimization process is needed to select the best configurations.”
Then see figure 10 of Sheridan which shows, with an arrow for annotation, the point “Following blade impact” – and see page 365, col. 1, ¶ 3: “To verify that the model is accurate, actual engine test data for the same fan speed and mass was compared to MSCWORKING MODEL results. Figure 10 shows that the tested acceleration level of the gearbox mount flange was 387 G at beginning of the event and then peaked to over 1000 G's. This correlates, within 10%, to the first few seconds of the MSCWORKING MODEL calculation in Fig. 11, which showed 400 G's with peaks to just over 1000 G [the impact]”  - to clarify on the BRI, see ¶ 42 of the instant specification: “Indeed, such a loss of blade would induce first a shock phase due to the impact of the blade on the fan casing 104 (beyond 1000 g over a duration less than or equal to three milliseconds, g being the acceleration of Earth's gravity)”)

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan et al., “DESIGN OPTIMIZATION STUDY OF ISOLATION MOUNT SYSTEMS FOR GAS TURBINE ENGINE ACCESSORIES”, 2005 in view of Yiu, US 2012/0239358

Regarding Claim 19
Sheridan teaches: The manufacturing method according to claim 1, wherein the mechanical oscillator has [more than] one degree of freedom. (Sheridan, page 363, ¶ 1: “The model of the isolation mount system is shown in figure 6. By Grublers equation, Ref. (4], this model has six degrees of freedom, which are the vertical, lateral and angular motions of the fan case and gearbox respectively” )

Sheridan does not explicitly teach: …one…
Sheridan, in view of Avila teaches: …one… (Sheridan, page 363, ¶ 1: “The model of the isolation mount system is shown in figure 6. By Grublers equation, Ref. (4], this model has six degrees of freedom, which are the vertical, lateral and angular motions of the fan case and gearbox respectively” 
	As taken in view of Yiu, ¶ 9: “Blevins [1] demonstrated a method for calculating the response of a structure due to forced vibration, based on a normal modal solution obtained from finite element analysis. Blevins demonstrated that an N by N multiple-degrees-of freedom system could be transformed to N single-degree-of freedom systems; each single-degree-of-freedom system being solvable using a direct (or closed-form) solution.” – to clarify, ¶ 35: “The analysis engine 110 shown in FIGS. 1A, 1B, and 1C employs FEM and a modified Blevins method to model the stresses in the structure induced by the random load.” And ¶ 40: “The Blevins method reduces a system with N by N degrees-of-freedom to a set of N single degree of freedom equations.”
	For relevance, Yiu, ¶ 4: “The stress induced in a structure due to random vibration is a useful parameter for assessing the strength and fatigue endurance of the structure.  Assessments of this kind are important in a number of industries, including the aviation
and automotive industries. For example, fatigue in airframe structures due to acoustic loading is a particular safety concern in the aviation industry, and airworthiness authorities typically require that airframe structures meet prescribed minimum standards, as determined by computational analysis, experimental testing and aircraft service history.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Sheridan on a system which used a model with “six degrees of freedom” (Sheridan, page 363, col. 1, ¶ 1) with the teachings from Yiu on “computer-implemented method of modelling a stress in a structure induced by a random load.” (Yiu, ¶ 1) which includes transforming a multiple degree of freedom system into a single degree of freedom system (Yiu, ¶ 9 and ¶ 40). The motivation to combine would have been that “In view of the impracticalities discussed above, it will be apparent that improved modelling methods are required for practical modelling of the stresses arising in complex structures due to random vibration. Embodiments of the present invention seek to address this need.” (Yiu, ¶ 13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Avila, SUZANA M., et al. "Numerical modeling of the dynamic behavior of a wind turbine tower." 11th International Conference Vibration Problems, Lisbon, Portugal. 2013. See the abstract, see § 2 ¶ 1, § 3, and § 3.1 including ¶ 1: “Based on what has been stated above, simplifications can be made in the analysis. One of these techniques is to reduce the MDOF system to a single degree of freedom SDOF through modal analysis (Soong & Dargush, 1997) (Morais, Barcelos, Avila, Shzu, & Silva, 2009) and determine an equivalent SDOF to a dynamic system with distributed mass and stiffness”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147